Title: To James Madison from George Lee Turberville, 19 November 1792
From: Turberville, George Lee
To: Madison, James


My dear Sir.
Richd Co. Virga. Novr. 19th 1792
I arrived at home on the fourth of October, & in about 10 Days was thrown up again with the Gout which has kept me confined ever since. Thinking that you wou’d probably leave home before my Letter cou’d reach you, I deferred writing untill I knew certainly that you were in Philadelphia, this the Fredericksburg Paper of the 15th. informed me, & I embrace the earliest oppy. by a private hand to Fredericksburg—the Post will not reach that place until Thursday night.
Enclosed you will receive a Copy of Governour Reeds Letter to Genl. Lee that I promised you when last I saw you. Its date you will Observe is Novr. 21st. 1776. Reed & Lee continued very intimate untill After Monmouth Battle June 28th. 1778. Tho Reed had been making use of every Art to ingratiate himself at head Quarters for some time previous to that Battle, so soon as it was known that an Open Rupture had taken place between Genls. Washington & Lee which happen’d on the Field of Battle & was followed next Day by Lee’s Arrest, Reed published a peice in Collins’s Trenton Paper containing an Acct of the Action at Monmouth & reflecting much upon poor old Lee. This peice was without any Signature, Lee in the next paper animadverted very severely upon Reed’s peice & its Author who he really did not know. A few days after the Appearance of Lee’s peice signed by him, Reed sent to him a very complaisant & apparently a very Friendly Message (or he wrote to him I forget which) reminding him that he had written the Letter of which the enclosed is a copy, that he (Reed) was now very well at head Quarters, that Lee had a great many Young men about him, that Wilkinson had divulged a correspondence between Genls. Gates & Conway, which was productive of much mischeif, that this Letter might also be brought forward agt. him, & therefore that he shou’d esteem it a particular favor if Genl. Lee wou’d return him the original. After some little Search, Genl. Lee (not suspecting the least Duplicity in Reed) wrote him that he verily beleived the Letter to which he alluded had been long ago distroyed, that he had been in long Captivity, & had unfortunately lost many of his papers of very great Value, that he cou’d not find the one Reed wanted, nor did he recollect whether he had or had not preserved it. At all Events that Genl. Reed might rely on it, no Young Gentleman nor any other Member of his Family wou’d ever be base enough to divulge its contents, to his injury. Satisfied with this Reply in a very short time Reed wrote the Genl. a very haughty Letter—insisting that he shou’d recant or apologize for the peice he had publish’d in Collins’s Paper publicly thro’ the same Channel, or else that the Genl. must no longer expect to number him amongst his Friends—“& indeed says Reed at this time I do think you have few enough (Friends), & you may venture to retain me by this small condescension.” Old Lee’s wrath was up on receiving Reeds Letter, in two very short lines he refused to apologize & treated his proffered Frien[d]ship, with contempt. A very few days after this & before the conclusion of the Court Marshall which sat on Old Lee We found the Original of the Enclosed. Genl. Lee tho’ so long as I staid with him always refused to suffer a publication of this Letter, & I obtained a Copy without his knowledge. This Acct. will shew you some traits in Reeds Character & in Old Lees too which probably you knew not before. The whole transaction except the immediate Receipt of the Letter of Novr. 1776 passed under my Eye.
The Presidents Speech I have seen. Its Contents give me a great deal of Concern. The Indians I fear will be very formidable & distructive to our Frontieres. Is it possible that they are directed by Indian Councils alone? I fear Not. The Spaniards & the English too envy our tranquillity I suspect & are at the Bottom, or at least are instrumental in fomenting Discord, furnishing Supplies & directing the proceedings of our Enemy. War produces Taxes. The more Revenue the more Power, the Greater the feild of Speculation, Funding Jobs, &c. Those who favor such Schemes are Enemies to Peace & Œconomy but Such men are unfortunately in power amongst us—thus within & without are vexations & Dangers.
The French too I fear are a lost People, very different indeed is the situation both of Foreign & Domestic Affairs from what they were, when you rose in the Spring. The President is mistaken so far as my information extends as to the Tax on distilled Spirits, he says opposition to the Law seems to be dying away, if he means by that that the people begin to relish it, I differ very much in opinion from him. Universal Opposition thro. this State from the Warm Springs down to the lower End of Lancaster will be the result, if this System is not repealed this session. You know how violently all persons are opposed to the Still Tax, with you in Orange Colo. Taliaferro told me that our Friend & Acquaintance Genl. Stevens had lost his popularity, which was once very great, altogether by becoming an Inspector, or Commissioner for collecting the Spirit & Still Tax. A direct Tax on Lands wou’d be more fair & infinately More favorable to the Southern Interests.
Have you heard any certain Acct. of Mr. de la Fayette, I am very much interested in his welfare, having served with him two Campaignes one of them in his Family—his Virtues & his integrity have suffered no diminution as yet in my Estimation. Wou’d to God he wou’d come to America!
I shall be very happy to hear from you when yr. Leizure will permit direct⟨ed to me?⟩ in Richd Co. by the Northern Neck Post. He passes my door. My dea⟨r Mrs.?⟩ Turberville has been extremely ill since we got down th⟨ere?.⟩ I thin⟨k she is?⟩ now better than when we parted, my little Boy too ⟨has⟩ just got over a severe attack. Mrs. T. joins me in most Affte. Comp⟨liments⟩, & my little Boy standing by desires his Love to you. Beleive me to remain with great sincerity Yr Most Affte. Friend
George Lee Turberville
NB. I wish I cou’d get the Memoires of Genl. Lee’s Life. I am told they are in print in Philadelphia let me know the price & point out a channel for me to remit you the money, & you will do me a singular favor by sending the Book on to me.

G. L. T.
